11th Court of Appeals
Eastland, Texas
Memorandum Opinion
 
Ralph N. Worley
            Appellant
Vs.                  No. 11-04-00200-CV – Appeal from Ector County
Mary E. Worley
            Appellee
 
            Ralph N. Worley is attempting to appeal from the trial court’s January 14, 2004, order.
Worley filed his notice of appeal with the clerk of the trial court on August 11, 2004, 210 days after
the date the trial court signed the order.  Worley has failed to invoke the jurisdiction of this court. 
TEX.R.APP.P. 26.1; Verburgt v. Dorner, 959 S.W.2d 615 (Tex.1997).
            The appeal is dismissed for want of jurisdiction.
 
                                                                                                PER CURIAM
 
August 31, 2004
Not designated for publication.  See TEX.R.APP.P. 47.2(a).
Panel consists of:  Arnot, C.J., and
Wright, J., and McCall, J.